Title: From Thomas Jefferson to Maria Hadfield Cosway, 27 December 1820
From: Jefferson, Thomas
To: Cosway, Maria Hadfield


            thro’ depmt of State.
            Monticello.
Dec. 27. 20.
          ‘Over the length of silence I draw a curtain,’ is an expression, my dear friend of your cherished letter of Apr. 7. 19. of which, it might seem, I have need to avail myself; but not so really. to 77. heavy years add two of prostrate health during which all correspondence has been suspended of necessity, and you have the true cause of not having heard from me. my wrist too, dislocated in Paris while I had the pleasure of being there with you, is, by the effect of years, now so stiffened, that writing is become a most slow and painful operation, and scarcely ever undertaken but under the goad of imperious business. but I have never lost sight of your letter, and give it now the first place among those of my transatlantic friends which have been laying unacknoleged during the same period of ill health.I rejoice in the first place that you are well; for your silence on that subject encorages me to presume it. and next that you have been so usefully and pleasingly occupied in preparing the minds of others to enjoy the blessings you have yourself derived from the same source, a cultivated mind. of mr Cosway I fear to say any thing, such is the disheartening account of the state of his health given in your letter. but here or wherever, I am sure he has all the happiness which an honest life ensures. nor will I say any thing of the troubles of those among whom you live. I see they are great and wish them happily out of them, and especially that you may be safe and happy, whatever be their issue. I will talk about Monticello then, and my own country, as is the wish expressed in your letter. my daughter Randolph whom you knew in Paris a young girl, is now the mother of 11. living children, the grandmother of about half a dozen others, enjoys health and good spirits and sees the worth of her husband attested by his being at present Governor of the state in which we live. among these I live, like a patriarch of old. our friend Trumbull is well, & profitably & honorably employed by his country in commemorating with his pencil some of it’s revolutionary honors. of mrs Cruger I hear nothing, nor, for a long time of Made de Corny. such is the present state of our former coterie, dead, diseased & dispersed. but ‘tout ce qui est differé n’est pas perdu,’ says the French proverb, and the religion you so sincerely profess tells us we shall meet again, and we have all so lived as to be assured it will be in happiness. mine is the next turn, and I shall meet it with good will. for after one’s friends are all gone before them, and our faculties leaving us too, one by one, why wish to linger in mere vegetation? as a solitary trunk in a desolate field, from which all it’s former companions have disappeared. you have many good years remaining yet to be happy yourself and to make those around you happy. may these, my dear friend, be as many as yourself may wish, and all of them filled with health and happiness will be among the last & warmest wishes of an unchangeable friend.Th: Jefferson